       CASE 0:18-cv-03263-WMW-BRT Doc. 5-2 Filed 12/19/18 Page 1 of 27




CASE 0:18-cv-03263 WMV-BRT Woodward v. Vogelsberg et al




                                 EXHIBITS #A013 THRU A026


RECENT FEDERAL LAWSUIT FILED AGAINST ROBERT VOGELSBERG INVOLVING CORRUPT AND ILLEGAL
PRACTICES WITH HIS FORMER Cl SHOWING A PATTERN OF CORRUPT ACTIVITIES WITH CI'S UNDER HIS
                                         CONTROL
         CASE 0:18-cv-03263-WMW-BRT Doc. 5-2 Filed 12/19/18 Page 2 of 27
        CASE 0:15-cv-03667-RHK-BRT Document 1 Filed09/14/15 Page lot 14




                     UNITED STATES DISTRICT COURT

                          DISTRICT OF MINNESOTA



S.H.,
                                              COMPLAINT
                   Plaintiff,

V.                                            Court File No.

Robert J. Vogelsberg, individually
and in his official capacity; Daniel
Collins, individually and in his              JURY TRIAL REQUESTED
official capacity; and the City of
Faribault.


                   Defendants.



                                1. INTRODUCTION

        1.   Robert Vogelsberg, a detective with the Faribault Minnesota

Pohce Department, repeatedly abused his authority as a law enforcement

officer to coerce S.H., a woman who was under Vogelsberg's direction and

control as a confidential informant, to have sex with him. Vogelsberg used

his position as S.H.'s handler to pressure her to engage in sexual conduct and

provided S.H. with money, drugs, and favors in exchange for sex. Such

egregious actions by Vogelsberg while acting as a law enforcement officer

shock the conscience.


      2.     Plaintiff, S.H., commences this action against defendant

Vogelsberg for violations of her rights under the United States Constitution,
    CASE 0:18-cv-03263-WMW-BRT Doc. 5-2 Filed 12/19/18 Page 3 of 27
  Ki \o 1 enxiiq    di\M\eO bsli^ .1 Jr-o-ouocQ      1TIB--.>iHf^TaaC0-v:;v-ai;0 3bA::.)




                       TCP jo'^ Tommia                      QirniyVJ


                              AToaav: AiM           t:v[ht3ki



                                                                                                .R
                                                                                                 I-




                                                               ,"ftijra >3'


                      .v'A eiiR rmc/)


                                                      viiaabivibni /g-u^dsIygoV .h
                                                               ;vtbBC|3:;0                 a- brr;-
                                                          cxd iff bxiK viia/jAfvibai Aridlo'}
                                                            ydiD ajij biiG ;yjio8qjBrj -iBbiBo




                                    MoiTouaojmii i

     Bs/oao^aiiM llfjadi'iiid od^ d.iiw caJopJa^b b                           :l^::>daU   .<


    tnomsoiblnp           8 sk /ibrofijua Bid              yjbsbii                                    '

         X£0t,;:)3'nb B':§*fDd8b^oY 'ipbni/ bsw oxivv aD-hovf n ..11.8 so'taoD o.) I '-ifto

  beau ^'jeoBla-^oV        radi iijr// xpb s-vfid x:? dj^axii-oai: iBijasbiinoo .:.> bp loxifioo

bae bu/bnoo [.Baxija rd                ox xexl e'ii.i8B0'.ip oX '^olbnarl b\H.8 bp noidlaoq aixl

       ibab -KBB 'to] e^tijobxo cd a-'ovdi bf?o ,a:^.a'ib .yenom; djb/v .H.8 bebivo'sq

    '5O0U.b; Xf5.oir! :"io-a.dff:9 wol o aa       oldlv/ ^'iyd3i3"§oV yd sooiXoa 8]joi§o-.i;:;>o

                                                                        .oonsbaaoo od.:! iooiio


           iOiibaBiBij               r-oboo J^idj B.oiitjoinioo ,.rl.8 .YHajpjR           .C;

 .iioiTjAnarrob BoXhdb bojhiU oxb loiaxa                  ^od'to aaoiXoloiv *xdi ^'rodabp^cV"
        CASE0:15-cv-03667-RHK-BRT
       CASE  0:18-cv-03263-WMW-BRTDocument
                                    Doc. 5-21 Filed
                                               Filed12/19/18
                                                     09/14/15 Page
                                                               Page42ofof27
                                                                          14




 including her right to bodily integrity as protected by the due process clause

 of the Fourteenth Amendment to the United States Constitution. Plaintiffs

federal claims against defendant Vogelsberg are grounded in 42 U.S.C. §

 1983. Plaintiff also invokes the supplemental jurisdiction of the court and

asserts state tort claims against Vogelsberg for battery and intentional

infliction of emotional distress and against defendants Collins and the City of

Faribault for neghgent supervision and retention of Vogelsberg.

                                  n.PARTIES


      3.    Plaintiff S.H. is a resident of the City of Faribault, County of

Rice, State of Minnesota.

      4.    Defendant Robert Vogelsberg, at all times relevant hereto, was a

law enforcement officer employed by the City of Faribault with a rank of

Detective acting imder color oflaw and within the course and scope of his

employment.

      5.    Defendant Daniel Collins, at all times material hereto, was a law

enforcement officer employed by the City of Faribault and the Chief ofPolice

of the Faribault Police Department. In that capacity, defendant Collins was

a supervisor of defendant Vogelsberg. At all times relevant hereto, defendant

Collins was acting within the course and scope of his emplojonent, under

color oflaw, and pursuant to his authority as Chief of Police.
      CASE
    r i. ]o S   0:18-cv-03263-WMW-BRT      Doc. 5-2 R8-/iri5i-Ta38(i-v:3-c!i:0
                      cX\k£>QO bsiiH I jn^ymuooG     Filed 12/19/18 Page 5 dHAOof 27




 sau..:h ^cODo-cq onh sd'l vn byio^Ao'tq              vd'r,337rii vliboti o.i .irfer^r 'i^ci :^n.ihxfhru

 ^iJii kunlq                       r:[yjf.c8 betinU oa; oJ Ja^iabnoniA. iUaysrxno'd. ed r 'to

     ?? .'j.S.ii Si- ns. bobxijjo'ig oix-                  .tii/Uxac/isb Jaivar^B aralBio u-.'fab^i

           h'SJO:') edy'jo ooiloihcd'uji hiJaornvlqqu:^ odi aojlovni. oftAB                        .8801

       iB'ioitXivlni hfiB                -ioi                                    i'loi oSfde a:hoaaB

lo vli'J        ba»^ aiixKoJ sjaj-bu'd-^b                 bnsj ft BaxiKib liiaoilor??:>lo rroibufuf! '

                   .i^'{adala:^oV TO nojyneffxi biui aol-dyioq^/e                     'ixn Ji:.'x>dr'o. x

                                            B50TS.M :a

     'io 7ii-oob)                  "To vbO sxij 'io 'fjabiaox b ai JL8 nfinr^ild              .£


                                                                       .oToaiyo/iiM to DloiS .eo'iH


 s aKvv ,oT»ied iaB73[o-x rioaiit Ifs 7r                         biodoH jrtBbnoTeG.           .1

      'In vifinn Ti xiliv/ lliiB-ii-i i-Ai 'k> 7:80     v 1 bovolqiao Tennio j/rernBooolr-o wi;i

     aid TO DqoD8 l?rn; 03X1X00 odJ nidliw boo w.ol 'tc? xoioo 'iohffji qrvOoB ao-r-tooiori

                                                                                       .btOfjiYolqnTa

 7/b1 b s-uw /xxsxsd ijirio"inio aooai li-> :;a .nrullob)'ohioQ .urnhndfyCl                   .c

  ooiivbi 10loiiiO oxO ;jfiG liMonixn'b 'jo 71!') ot!:- vd boyxdqmo xooiXio jfraoieo'-cdfje

  oavv acirii.rK) jfiKbndioO                    lodj ni JnefarrBqoO oorloH ;lu£dhBH oiObo

 l.aabxxdi- b .oiO'TiJii ioovslox Bomri" bx: .rA .^Todeio^oV jirBbrfrriob ic 'iooivooq/re b

      ''oIwiA; .liiornyo'.qiiiO orrilo oxjooe bnc o^-^xijoo oi!:! nidiiw ^^rnJoB onvT oai;iioO

                       .ooiioo lo'iouiO 8£ 7:li7odJ££ sill oi iriBuaxijq .boo .wollo xolio;
      CASE0:15-cv-03667-RHK-BRT
      CASE 0:18-cv-03263-WMW-BRTDocument
                                  Doc. 5-21 Filed
                                             Filed12/19/18
                                                   09/14/15 Page
                                                             Page63
                                                                  ofof27
                                                                       14




      6.     Defendant City of Faribanlt is a body politic and corporate

organized under the laws of the State of Minnesota. Said defendant was the

employer of defendant Vogelsberg at all times relevant hereto and was

responsible for his supervision, discipline, and retention.

                              m.JURISDICTION

      7.    This action is brought pirrsuant to 42 U.S.C. §§ 1983 and 1988

and the Fourteenth Amendment to the United States Constitution.

Jurisdiction is foimded upon 28 U.S.C. §§ 1331 and 1343(a)(3) and (4) and

the aforementioned statutory and constitutional provisions. Plaintiff invokes

the supplemental jurisdiction of this Court to hear and decide claims arising

under Minnesota law.

                                  IV. FACTS

      8.    Robert Vogelsberg was hired as a Police Officer with the

Faribault PoHce Department in 1995. In 2007, he was promoted to the rank

of Detective.

      9.    As a Detective with the Faribault PoHce Department, defendant

Vogelsberg's duties and responsibilities included the investigation of narcotic

offenses occurring within the City of Faribault. Upon information and belief,

part of Vogelsberg's work involved recruiting individuals involved in the drug

world to act as his confidential informants(hereafter "CI").



                                                                       if/loif
     CASE 0:18-cv-03263-WMW-BRT    Doc. 5-2T^a->{H5i-\6a£0-V3-cX;0
                        bsIR r ]ri9ifiuaoa   Filed 12/19/18 Page 7 BBAG
                                                                   of 27




                          or^iloq vbr^d a                     y;'bD :jnBbmV)0(I       .0

oiij fcBw jfinbctbiob birtS .fvior-ontxiM tc>           ex-J Ho        odi 'isbnu .b^^ciffBxvto

       a.fiv/ bftB oj'iiod j/iBvoIo't aerrnj Ils 5b xn0d^u0;3oV 5aBbndl:eb'lc ^i^ /okuu^

                         .aqlbiojou bn£ .oni:Iqb3ib JiabibnequB ttid Tot efJlanoqeo'i

                                  ;iOiTb)iGgmUb Jli

   88ki bfiB ESQi        .').3.U Sti o5 jiuoi;?*i;yq b'h^tro'xd ai rxodqq &drfT        .t

            .aoijwjiioaoC)                           oj Jao/nhn^mA -hasqiTxjx)'^. qrli hiox

   baB (b) briB (by (,b) oi: SX baB 'bbl Sg .O-riU 8X: rrc^qu bobrrubi: ai noabdbaririlj

o0./fov.ai "fiiimBfd .af?x>i;ai'.'o'iq (BaoiXi/jiX^noo bn.n Y'vojii iBXa benoGnarrfGaoiB

•:^niahB cmada                   -foorl uj raJoO aidilo aoibbbshaj;iBinqiaoiaqjiK edX

                                                                     .•//fd BtoaoLi)d:M 'iBbari


                                         8TD AXI .VI


           3rfj dtiw isBiHO 9:h1o^I .6 a8 boibi aaw ^'{BdaioaoV atodoll                .q

 diiBT oHH oi boioxBo-iq.aav/ 9/1 /iOOb af .bOGI ai                          eodod

                                                                                  .ov/,iQ3j9U. io


  iisabiiSiob J'aecHti.Bqe(J o-d!od duBdi'udl ^"dj liii-// ^vijosieO b sA              .0

oiXoo-fBXf "io aoiTB^ilaovai on j bobT/biii eedibdiaiioqaoi hr^B aexiiib b

 HfBilod brio ooijB?a*iOir?i iroqll .iXjjadi'xo'X io vj-') odd niiibw 'pih.'wooo aoaablbj

'gsjih eril fJi hevlpvai rdoiJbb.ab£j.;. a.i"d:?ri;TOO'? boviovai daov/ sb>'''^d :.(oao7 ici j-nnq

                       d/dO" 7O.fUB.o.0ri)                 bdi.r?0bi:i:no-.> aid oo ioE o5 bionv/
        CASE0:15-cv-03667-RHK-BRT
       CASE  0:18-cv-03263-WMW-BRTDocument
                                    Doc. 5-21 Filed
                                               Filed12/19/18
                                                     09/14/15 Page
                                                               Page84ofof27
                                                                          14




       10.   Defendant Vogelsberg first met the plaintiff, S.H., on or about

December 22, 2009. Vogelsberg was then part of a task force that executed a

search warrant on a residence located at 434 Park Avenue in Faribault,

Minnesota. S.H. was present at the home during the raid. S.H. was found

with drugs on her person, but was released at the scene.

      11.    In or about March 2010, Vogelsberg again had contact with S.H.

when she was pulled over by Faribault poHce officers. Officers called

Vogelsberg to the scene where he personally questioned S.H. S.H. was

eventually released.

      12.    On or about June 22, 2010, charges were filed in Rice County

District Court against S.H.for offenses stemming from the December 2009

raid. S.H. was charged with Fifth Degree Drug Possession

(methamphetamine). Fleeing a Peace Officer, and Possession of Drug

Paraphernaha.

      13.    In or about Jxme 2010, S.H. received a phone call fi-om

Vogelsberg asking to meet. S.H. met with Vogelsberg in a blue Chevrolet

Tahoe, which she understood to be his undercover pohce vehicle.

      14.    During this meeting, Vogelsberg imzipped his pants and told S.H.

that if she became a CI and had sex with him her case would "disappear."

S.H. felt pressured by Vogelsberg's status as a law enforcement officer and



                                                                       ^/J Olio
    CASE 0:18-cv-03263-WMW-BRT     Doc. 5-2T'^S->!H'R-\60t:o~v>-Si:O
                       beiR X jf.9r5!U:)DC!  Filed 12/19/18 Page 9 3axo
                                                                     of 27




   jiiO'.ls 10 no . H.o othxiiBiq odt           ioiB irveJsi'B^^oV dfaBfofidioQ      .01

ii> b9oiJ9ox9 XxjdJ ooidi ifo>X r'Io         nedl ^bw ?§i9deio-^oV .QOi)^           icdftTooeU

                   n.f 9Uf!0vA durl           :i !^ B'jIjoo! &;>if9brooi b no ioBiiBW rb'XKO^i


  bnoxj^ aB'V .11.3 .hiBi o/1j'2iih/;b 9mod odj A: xirtoeoiq atiw Ji.H .^Xoaoiiaii x

                         .OiiooR od'l ;'b bsaB'iiei e^v/ jod oToaioq isd oo                 djb^/

 .l;i.8 iiXiW joBlnoo ob-I          giodalsxi^b^ .OlOJi: ilrjixilA .luocb lo n.l     ,11

          bsfloD Bieo/I'H) .aiaorjio oaiJoq Ifo odi'/ob /d ^rovo boiUrq anv; oda aodw

       BBY/ .M.3 .Jri.B hsjjoiXaeijp                   od s'lerlv/ snooe, odX <:.t ^lodaloqo /

                                                                       .hoasoj'ii vjii^o;nt>vo

    'bni/o'.} tiorfi or beii'i ovv?/ aDpiodo .UiOS          oaul- niorlB lo n.O       br

   OOU^L lydm'Xfon           moit ^xurafoe^a Boaiidiio idi .H.3 tanropB XiiiidJ joiiJoiCI

                                       ^f.i',i(j oolpoQ jlXli^f rldrY borgiorb sow .H.3 .bisi

                 TO HoissosooS' bxiB .1901^0 ooood                    .b'HiaBXeilqarodioryi)

                                                                              . sflBoieiiqBiod

              oiioR :Jb'> eaoilq .6 mvi/.ooi .H.P ,0-L0S o/iob Jijocfn lo rd           Si

     To'oTvsfi;) orild o oi qioxbdoBt/v ililiv/ toxo .H.B joem oJ                  qiodidoqo'/

                .Oioiri'iV ooiUvi lovooiohn-j sir! od ocl boojBiobxii; ojria dobiv^

.H.B bloj boB staoq air! i3Dqqisn;;q>iodsio;pv ,:§ai,loDm aid t ^^rrrn/O'             ..M

    ".TBsqcmaib" hhjow             'osxi mid iliivv xos bod brxB 13 b ooioood Ddo'H lo/iJ

    buB isoiiio ■Jx.ccj{a-j:'!ioij?v> v/oi .o ea ••:?;:• e./a abriodsIoBo'/ vd boinssosq ildl .H.B
       CASE 0:15-cv-03667-RHK-BRT
       CASE 0:18-cv-03263-WMW-BRT Document
                                   Doc. 5-2 1Filed 12/19/18
                                               Filed 09/14/15Page
                                                              Page105of
                                                                      of27
                                                                        14




       15.    S.H. thereafter agreed to become a CI for Vogelsberg and the Rice

 County Drug Task Force. S.H. signed a Cooperating Individual Conditions

 and Procedures Agreement on or about September 13, 2010.

       16.   Upon information and bebef, Vogelsberg thereafter interceded on

 S.H.'s behalf with the Rice County Attorney's Office resulting in aU charges

against S.H. described in paragraph 12 above being dismissed on or about

October 6, 2010.

       17.   From approximately June 2010 through June 2011, S.H.

regularly met with Vogelsberg. Vogelsberg would call S.H. and tell her when

and where to meet.

       18.   Using S.H.'s status as a Cl as a pretext, Vogelsberg would

routinely use such meetings as an opportunity to pressiu^e S.H. into having

sex with him.


      19.    During that time period, Vogelsberg used his position of

authority to coerce S.H. into having sex with him between approximately 30-

40 times.


      20.    Vogelsberg intimidated S.H. into having sex at his house, the

houses offellow Faribault police officers, the Faribaidt Police Department

offices, and inside Vogelsberg's police vehicle.




                                                                    ii/ion
    CASE  0:18-cv-03263-WMW-BRT
      iocleQB^                     Doc. 5-2 TPa->IH^;G'6c;SO-vo-GI-0
                             L jfmrni.iDoG   Filed 12/19/18 Page 11HaAG
                                                                     of 27




    :mIj knn                  ::o^ T.) y\ omoaad oj                         .H.n        .di


 ciao.diiijiioU AdihivlL;!! ^jnijfr'-f-gqooO b             .H.A           Aytdr.^iiivl

                      .010:^ ,bl ■if^i.bas-tqyS          -lo no inenioe-i^A eo'njhoDoiG bun

no ijobnDToAii 'loAnooorl;: q-/od;:dogoV AoiloJ bun noiSBm'idin 1 rKKjU                 .01
         I




 coq*indo iia ui                yonlO s'vouio^KiA xinnoO nDiH oiii riii'^' if uiod b'AI.A

   ■luodn '10 no beaoinfRib             ovodn bl dqn'i;^ir.fnq ui b:-?dho8ob .il.B aauin^^B

                                                                             .OfOb ,'d -.isd-:)JoO

             .H.8 ,1100. ouuir ;:igi;0'!Aij ^'.iOb ouub vloJj-uru:KO^(iqB moOl          .T.i

neilv/ loii l[o:r iuin .H.A lino blue//           Jaio^c?/ .n'uuIaioqoV fUi'// :ior;i

                                                                          .toom oj             bnn


        Muovv ^r'odaisigoO' •v:-:. .i::>*iq   an K) .a eo an-lals abH.8 '^nicOJ          .dl

  •gnivur! oifii. .H.B oiu-sao'iq ot v,ixau;t'ioqqo an ao a]§ni^ooxf£ d;u;a oa.n vbalino-f

                                                                                 .iiiui rlAv. nsa


             lo XiOxAaoq air] boait                   .Lo,rfoq sruia h\dl ^rvi u/G.      .GI

  00 'doioiuixo'iqq;;; iioev/iied (uffi ibiv? xoa igrxivBd ob'u .11.8 oo-Lcioo cJ nuhodjuu

                                                                                         .aSjUiO Ob


     adj .SBiiod aid js xsa :§uivBrl Ooui ,1.1.8 beiobOuiUii :giodoio^^oV                .00

    ;?n9iaAfB((oG 3'.dfc0 dn.od-'i£U adj oarooifio aoiioq ikindnGG woiktOo aoauGd

                                          .oIoiiloY oodoq ad?Tada[a'gaV obiaul ban .ao jlBo
      CASE0:15-cv-03667-RHK-BRT
      CASE 0:18-cv-03263-WMW-BRTDocument
                                 Doc. 5-2 1Filed
                                             Filed12/19/18
                                                   09/14/15Page
                                                            Page126of
                                                                   of27
                                                                      14




          21.    Vogelsberg maintained his relationship with S.H. by continually

 emphasizing that she had to continue meeting with him to "work off her

 case."


      22.        Vogelsberg told S.H. that if she continued to have sex with him

 when and where he wanted, he would use his position of authority to do her

favors. Vogelsberg specifically said he could make criminal charges against

S.H. or her family members go away. Vogelsberg stated,"I am the law."

      23.       On one occasion, upon information and beHef, Vogelsberg helped

get a friend of S.H.'s out ofjail. The following day, Vogelsberg drove S.H. out

into the country and told her she had to have sex with him because of what

he did for her. S.H. compHed.

      24.       Vogelsberg also provided S.H. with money, marijuana, and pain

pills in exchange for sex and information.

      25.       Vogelsberg also sent S.H. explicit text messages asking for nude

photos, talking about the oral sex she performed, and asking when they could

meet again. Vogelsberg continued to send messages of this nature during the

entire time he had S.H. working for him as a CI.

     26.        The coercion, bribes, and sex continued firom approximately June

2010 through approximately June 2011.
    CASE
    M io 6 0:18-cv-03263-WMW-BRT        Doc. 5-2 T?vS">iH!^"i0d8O~vo-rii:.O
           en69 6j:\-i-i\90 bftit^ I •r!srnu;X)0  Filed 12/19/18 Page 133BA0of 27




vflBiJxiijno:") 70 .H,8 iitiv/                 bid herdfiHnf->£u                    .!V

     i'i?(i']iO       oi add doi A'                       ; oi bx-id ?>iia 'sdu               '


                                                                                              I




  mid djiv; xoa evmi oti b^unnaoD erU n ''Rrij .H.B idoi siX)dai9"«oV

 •X9x( ob oi v^i'foxknjf>do ;x(}idaxK| aid Ocij; bixjoxv 9f( .b^un'/} ed 9'iOfi /x beoi rieii a'

            ao^'jBxi'x iijairifre ovf/ini hluoo ed h,ma vHnoiliosq.-. ;!:n9dai9;goV .a-jO'/al

      ".•r/iil od.) ma i" .baiBSk: g'iodai^ijoV .vnxws oy a'i9d.oi9Aji 'dimBJ *!od to dim.

 beqmd                  dadsd baa maiaaaioinl aoaa .aolbamm ano nO                   id:

 bio .H.B         B'iexiaiosoV ,7Bb xjoiv/olldt od T               b/o aMd.B to bnoid]" i; je'g

  3£;dw io ea/jBOod Ofid iijb/x a-};% .wBd ox oBxi ar!a -cori .blo;i bixB vidiiooo odi oJid

                                                          .beilqrnoo .H.8 .'LO:i ixd bib jd

  fOBq baa .BfiBXfihJSBi .vooom ibdiw .H.8 bobmnq ooIb ^iodal9^;>oV                  db

                                            .aoimm'idlni biiB xoa 7di o^xfiBdoxo as oldq

  sbijn 10^ •gni./iaB 3o;gfi83£vm iizei :daiiqzo . II.B Jiioa osLb ^s'lsdab^oV       .ob

blxiOD v;B-ri:? rmdw ^nidsa bn.R .bsra'idbiGq exia xaa jbio od> Juoda qrdxliBii ,eo:^on.q

ed\ -j^rn'mb eiudBii eidJ lo                fonoc. o:j boafiixno:? q*i9dab?^oV .rxiB:§£ ioom

                                    .dO B BB mid 'loi';^nid'tow .B.B bBxi od smil oiiviio

 snub viojBarixcxqc/B iiio-bi houaliiiOD xoa baa .codhcf qxoio-xooo oriT             .dS

                                               dXOd anab •dolBadxoiqqE f.i^jjoad.i OfOd
       CASE0:15-cv-03667-RHK-BRT
       CASE 0:18-cv-03263-WMW-BRTDocument
                                  Doc. 5-2 1Filed
                                              Filed12/19/18
                                                    09/14/15Page
                                                             Page147of
                                                                    of27
                                                                       14




       27.     In or about June 2011, the father of S.H.'s child foxmd nude

 pictures on S.H.'s phone that she had sent to Vogelsberg at his demand.

 Vogelsberg's actions were then reported to law enforcement.

       28.     On or about June 14, 2011, Vogelsberg was placed on

 administrative leave from the Faribault Police Department pending

 completion of an internal investigation.

       29.    On or about December 20, 2011, Vogelsberg resigned from his

position as a police officer with the City of Faribaidt prior to the completion

and formal presentation ofthe investigation's frndings to the Faribault City

Council.

      30.     Upon information and belief, defendant Collins knew or should

have known of Vogelsberg's sexual improprieties with S.H. yet took no action

to prevent Vogelsberg from having sexual contact with S.H.

      31.     As a result of the actions of defendant Vogelsberg, and the

omissions of defendant Collins, plaintiff S.H. suffered physical pain,

embarrassment, humiliation and other emotional distress. Further, that

S.H. will in the future continue to suffer pain, embarrassment, humiliation

and other emotional distress. Her damages are in an amount greater than

$50,000.00.

      32.     At the time when Vogelsberg used his position as a law

enforcement officer and his status as S.H.'s handler to force and coerce S.H,
    CASE
      ifO T 0:18-cv-03263-WMW-BRT
                   cX\i-i\9Q        Doc. 5-2 "s Filed
                               X iiioniuooG     H8-/-!i12/19/18
                                                        iH- \d?t0 Page  15BGA'
                                                                  vo-'5X:0 of 27'




      ebsJu bifuoi bihh sXB.8lr> sosiifil $)d} ,1108 sriL'l- Iugcs vj nl                 .v8

     .hnfimsb aid          A'^sdaLvAo'',' r- ; irrea     odfi j^d f -HiOfiq a; .H.8 no B'/njooLq

                      Jaon-.o'Xid^ne v/nl o-1 b:):jioqv; f aod:- 0100/ BnOL^Ofi e'^iodoiry^o /

                 no hooBln oB-if g'lOcfais^oV .1[02 .Xf               :n/odvj -fi) aO    .B8

            VTdbn^q Jrismi'iuqeCI soiloH' i'iui bJi*ii5''i od.l XKudt eop.'A 0v.i.ls*xiB.i:.nifn.b.fj

                                                  .xvodi:,AOt^3'^rn            n^'io noiOBiqixioo

   aid n;o*ii borrgia&'x giacial; ajoV ,[108 X}8 •jodritso'ed ijjoon xx) oi)             .Ob

                  scli oj ''ai-i.q ji;.ri,^dnEl'io y iiO sd:f ilbw -ioid'iio tjofioq o bx. jToijiBoq

 •/ td 3              3i{X oX aAffibari s'lionB^Xtgevn! sdJ Xi; •TolXnlii^BOjq iBafidt bn/i

                                                                                          .ibiXfJu'J


  idxro.rb ii>          a0iuo3 jrroA.rfdTeb iieiiod hus rxninnnddm noqli                 .Oo

/"xoiioB on dooj jeq .X1.8 d.dw BoiXehqo'iqnir iouxea a'^*;[Ddalo;goV 'k.- av/und ovnd

                       .H,8 /{..txv7 .iDxO/ioo [fnixoc -^rAvBti roo'd -g-t^dalo'i^oV               o.:-

           odx bns Afioda8>j5oV xnohndlablo ai^oiXoB yfix Xo dmos r> .-ik                 J?

             .i'-fkq looiayriq booo?]v.;8 .H.o iHifnod.: .aniliov) 'riA^LrttXiyb lo anobi-djoo

      XBfij .locXiiu'l .B39'cjei.b If^noiioidB ion.Jo b/XB ruibBiliniixd ,in8ia3e.BX(XBdxr»o


   noknWhuud brferjTaaxox'XBdnio .mnq leiiiJe oX offrrijfioo nojMn sdj ax iliy/ .H.8

   oBsk               Jaxiomxi as<. al bib asgnmnb xoH .aaoxXdb iBnoijomn 'lO/iXo bun

                                                                                        bJO.O'JOxXab

              woi o an nabiaoq a;d bnaix                     V riOil'// oHii? odi jA      .2g

  • hi.8 9-jjOOO- bfiK yy-xdi oX ndbriBii id.H.8          ooiika aid bnn •xeodlo kioursnvijoo
      CASE0:15-cv-03667-RHK-BRT
      CASE 0:18-cv-03263-WMW-BRTDocument
                                 Doc. 5-2 1Filed
                                             Filed12/19/18
                                                   09/14/15Page
                                                            Page168of
                                                                   of27
                                                                      14




 into having sexual relations with him, S.H/s right to bodily integrity was

 clearly established. Further, at such time no reasonable poHce officer would

 have believed that it would have been lawful to use one's status as a poHce

 officer to have someone who had been enHsted as a CI to engage in sexual

relations with the officer.


         V. FEDERAL CLAIMS AGAINST ROBERT VOGEUSBERG

 CountI' Substantive Due Process - Violation ofthe Rifrht to BodilyIntegrity

      33.   Plaintiff restates and realleges the above allegations as if

hereinafter set forth in full and incorporates same herein by reference.

      34.   The due process clause of the Fourteenth Amendment to the

United States Constitution protects S.H.'s right to privacy including her right

to bodily integrity.

      35.   Defendant Vogelsberg while at all times acting under color of

law, deprived S.H. of her right to substantive due process when, while

directing S.H. as a CI and using his authority as a pohce officer over S.H., he

repeatedly coerced S.H. into having sexual relations with him, such conduct

being so egregious and so outrageous, that it may fairly be said to shock the

contemporary conscience. Defendant Vogelsberg thereby deprived S.H. of her

right to substantive due process under the Fourteenth Amendment in

violation of42 U.S.C. § 1983.
    CASEh; 0:18-cv-03263-WMW-BRT
   •ii.1                          Doc. 5-2 T5i^->^HR-\eaEO-v3-cU.O
                               .)n3rnuQoa   Filed 12/19/18 Page 173ir:A'^
                                                                   of 27




    ^y.v/ v;ji'j.^;..;ini yl/Lodoj :;d^u'i; o'.ii.B\(xarl rltiw a noiJ     i        a 7^:uvsjil ojxii

 binov/ •i.'Lioilio aoiiory 0lfk>!io5;B£i7 orr omx.; iloi.ja b- nsri rn/d .berbo^di^l -o viossio

  oGiloq ix 00            y^'jiio oon       in'iwBl noud r)7£.d bb/O /-' ';i Xxo'-x bevorfod ovnxi

   i.r>!JZ0H ai           07 10 ■; OF. bot-dlrte riood h^l odv-x oaoernop. ovixd ot oviGiTb)

                                                                   .TOOub; OiO •ii.iVv OiToliBioX


         DHieej^DOV TEiieOix TBI-liA-OA BbdlAJD JAHAua'^                                 ;?

-/Vuroo-iiAvV&v^                     '^7.             y..                         lA

         li an eaoi-jA'gsnB ovodoi oiii oe-y^eliBO'; ban FoasXaso liiaxtLoi^i             .88

        .oaa::^X9io':: yd aiotoj -/ajFo F'a.?3'ioqxoDai bao iia'il ai diabt xoa xsAordoiofi

      or(/ 0.1 xaombia-inrA /! jaootuno; ofi j io o-ojalo aooou'xq oxd) oriT              .bo

iil^.h; xod ^siTtbffionx y:>/i?hq o" xdBro a .H.B aXo^ioaq noxJn ji7rat>0 ooJidB hftiHtU

                                                                               .vbi^vOixd viibod c>i

     y> ooioo oobno qaivlon aorxd:! iln if: eFbfv./                      .tnadi'rst^CL        .58

         oliiiox .iiodv/ t^aoooaq oab oviJasdhdira oj ixi^n lodlo .H.B DeA'iqeb /ynf

 Off . .H.B oYo 'fsoiBo ooiloq n as Yji-ioildun ain Biitau ban TO o an .H.B qia.tDo-iii>

  vjojibaoo dGU3 ,mi:i djr/; ar-oxjoloa inrrxoa ^nivnd oi'ai . 1:1.8 Jbooa^oo vibo7£oqoa

  o.dt xLiOOH! (v.: bine cd v.hi£l vs-an A •JB.fli aaxooxjxyrljio co bns auoi-;^97*5^9 08 -grrisd

loxilo .H.B b9Ynqo.h qdoioa;/ goodal^goV lanhnb'oG .eoaobBnoo y-osooqcxia^fLoo

          (li taoxiibiiOtiTA djrT09:i'aJo'l sdi x^baij oaeoooq oab ovbanxadaa oi ;r-qh

                                                                .rbSi 0 .0.8.1) £;)■■• :;o aoilnloxv
       CASE 0:15-cv-03667-RHK-BRT
       CASE 0:18-cv-03263-WMW-BRT Document
                                   Doc. 5-2 1Filed 12/19/18
                                               Filed 09/14/15Page
                                                              Page189of
                                                                      of27
                                                                         14




         36.    The right of S.H. to bodily integrity as protected by the

 Fourteenth Amendment was clearly estabHshed as of all dates relevant

 hereto.

       37.      The actions of defendant Vogelsberg as described above were

 objectively unreasonable and the unlawfulness ofthese acts was apparent in

 light of clearly estabHshed law.

       38.      As a result of the actions of defendant Vogelsberg, plaintiff S.H.

sustained the injuries and incurred the damages as set forth in paragraph 31

above.


 Count II' Punitive Damases Under FederalLa w

       39.     Plaintiff restates and realleges the above allegations as if

hereinafter set forth in full and incorporates same herein by reference.

      40.      All of the aforementioned acts, errors and omissions of Robert

Vogelsberg were committed in bad faith and with reckless disregard for the

rights and safety of S.H. as well as other citizens so as to subject Robert

Vogelsberg to punitive damages pursuant to the statutes and common law of

the United States of America.

                     VI. CLAIMS UNDER MINNESOTA LAW

CountIII' Battery

      41.      Plaintiff restates and reaUeges the above allegations as if

hereinafter set forth in full and further states and alleges as follows.
    CASE
   ii.r      0:18-cv-03263-WMW-BRT
        lo G 3Q/s^                     Doc. 5-2 T5Ga
                            bsiiG j jroniuooCl   Filed 12/19/18
                                                     -MHfi-        Page 19a3A0
                                                            \aaGO-V3-d.C:^: of 27




             91It v/i r;3uDe.3p'.iC|     ^;;.7rj^5;>af •^jlibod oJ -H.8lo                   .Od

      .h'iB'/eio'i' asaivb .Us'io er: boUiiiUs-lrte pi.isoB            irir^xcGbiJoiffA dlnssJix/o'^

                                                                                               .O^IUaO/I



     etow ovods iHidiioieb hb ^I3(i8l3;;50 / vK-^bfieieb io ftaoAa;>x3yxi i'                .Vb

rri ■I'b.'i'eiBqQS 8BW e.tOB aasjit 1.0 Be9(..ij/xWE.i.as' stl:^ bfi.s sixls.iTap.i';.3'iiXu vUevxls.erdo

                                                              .*//si b^vfiBildSiHe vl'fboio'to •libiil

 .H-.3'Si^Jnislq                       jnsbxibk'b'lo anoU'>b sii-) to aluab'j n kA           .Bd

IC; fUiB.TgirxE.q fii dttcU Ids                    odi b^-i iooni bas, sohi'/iai oxlJ bocUstao:.

                                                                                                   . avod K




           'li as Hnows^biut evods sda                      has aoafdaeTliilaislH            .6C

          .DbtiDiaiDi: vd rdft'otd -oiisa oDjsaoq'roDni has ilid ni ri r-xoi iey •teiftsai'.s'.od

    j'HidoH 10 8r?ojeai/ao br-E s'io'?'«9 .a las l .^aomtbrno'-iials tuiJ lo ilA              .Ob

   oH.:      bi.B:go'k8ib aaDi./(oo7 rlJi*/; bntt .djidr bad sii LaJ daiifioa e'f:r'.' r>*f9daIot^c: v

          iiedoH            oi aa oa onoxitr; -.LOido bb U^v/ as .H.3Go vA)ls.n bas ai.dg;x

 'to 7/s.l ao.L(mioo bits aojis-nty trd-T oi tfasaaiaci ao|>Biasb ovbrUxbo o:! •i^'jioda.ia'^oV

                                                                 .soL'iOtaA TO riD.3B-l3 botf.ftU ad.l


                        WAJ Al^OaSMHIM HSailiJ aMIAJO alV




            TV as aaons^^si's o /Ovb; sr[.; ao^^bilse*) ban so;btigo'iT;itni£iU               ..i \

             .awoila- as               bx(s sbAsra TDfij*a/i .bns IIbx .rU ri:iudt toa '.oiroalo fod
       CASE0:15-cv-03667-RHK-BRT
      CASE  0:18-cv-03263-WMW-BRTDocument
                                   Doc. 5-21 Filed
                                              Filed12/19/18
                                                    09/14/15 Page
                                                              Page20
                                                                   10ofof27
                                                                          14




       42.     That by coercing S.H.into having sexual relations with him,

 Vogelsherg intentionally caused harmful or offensive contact with S.H. such

 contact constituting battery.

      43.      As a result of defendant Vogelsberg's actions, S.H. sustained

injuries and incurred damages as set forth in paragraph 31 above.

 Count TV' Neslisent Supervision

      44.     Plaintiff restates and realleges the above allegations as if

hereinafter set forth in full and further states and alleges as follows.

      45.     Defendants Collins and the City of Faribault had a duty to use

reasonable care in supervising Robert Vogelsherg including his actions as a

handler of CIs.


      46.     Said defendants failed to use reasonable care to supervise the

activities of Robert Vogelsherg in his professional interactions and

relationships with female confidential informants.

      47.     Robert Vogelsberg's activity as a handler or supervisor of

confidential informants posed a threat ofinjury to female CIs if not properly

supervised.

     48.      As a result, plaintiff S.H. sustained the injuries and incurred the

damages as set forth in paragraph 31 above.




                                        10
   CASE
  •M 1q ox0:18-cv-03263-WMW-BRT
           SQR'l HXVf^XUiO        Doc. 5-2 Filed 12/19/18
                             X inefriijOoO                Page
                                                     "gOSO-vd   21 33A0
                                                              OXiO of 27




    ,f^tiil d1 £w anofti.iG-r i-i;jxGa ^fnyufi ola.i .11.8 -^^nmeor' v.d ://^ii F                 X:!-

xtL^5;8 .H.& .djiw ioB^rtoG eyi»iL - -3B:o                             viisnoiiiio

                                                                 .Y'iojjBb                          JoBjaoa


    bonlBJaifs: .11.8 .axKMJaa a'>iiGdal3';4G •/ iriidui:.d.ob to                  p. 8.b

            .97008 .[ft dqr;;aB !oq Xil rlXfbi            pb                bsTU            .bxiB aei'iaiai



        'li. 8.8 aiiOiJBSoiifi ovou,r; sr!.< ao'ijfdiB n h.i.u> as3b:)eo*i tillxii.C51'-I         .^4'-

          .awolicvi 88 ao^:Xi'B hjB                Torij'- ib bno IItO .tii fibrvk Tee

  eafj oi v;X'f!b £ bj>ii TiBBdanb To qXi\> ark boB aailioO aTnoonaiaCi                           .g£

  /■ 8B aooiXoB abl ^fubf/btii ]:^'<yd8]3^oV :hado/i ^gtriervToqoB ni Oifia yidiTni^ao'/i

                                                                                       .alO do 'faibxiod


    ofii aaiv'/.aqnf; oJ t/obd aidroioaoa; "•ao o-t baUbi einpbndlsb bwb                           .Ob

              bno 8ao.i:b8To1f?i. .[BnojaabioTCf eid ni TJ'xadala^o'/ tiadoRlo ao.aivijoo

                                    .alnisiTi'jOi'd ;o.ilri,obrl£ioa elfunad diiw etTiiianoiiBl.oi

          lo ooaivioqi/a oo •jolBaBil b ao v.iiviioji a''-g'iO(a 1              .1 • i/..-dfdi

 yiieqo'OT jondi" aIC> ouToibi oi vioiftdro JsoTdj b beaoq .atn/rxaobifd io8tnab.0:rioo

                                                                                                 .booLVioqi/o

ad.bba rii:!Oixi hiiB ^omqiii sd; .hsmBiai/a Ai.h 'hiialalq jlfjae'< £ sA                           .Bb

                                             .ovodo Id dqBTfiiBiBq Tii djiX)i Tasoy-
       CASE0:15-cv-03667-RHK-BRT
      CASE  0:18-cv-03263-WMW-BRTDocument
                                   Doc. 5-21 Filed
                                              Filed12/19/18
                                                    09/14/15 Page
                                                              Page22
                                                                   11ofof27
                                                                          14




 Count V' Nesrlisrent Retention

       49.    Plaintiff restates and realleges the above allegations as if

 hereinafter set forth in full and further states and alleges as follows.

       50.    Defendants Collins and the City of Faribault had a duty to use

 reasonable care in retaining Robert Vogelsberg as a law enforcement officer

employed by the City of Faribault.

       51.   Defendants Collins and the City of Faribault knew or should

have known that Robert Vogelsberg posed a threat of physical injury to

female CIs who were imder his direction and control.

      52.    Said defendants failed to take reasonable action in retaining

Robert Vogelsberg as a detective with the Faribault Police Department by,

among other things, faiHng to conduct a proper investigation into

Vogelsberg's relationships and interactions with female CIs, discharging

Vogelsberg, reassigning Vogelsberg, or other reasonable action.

      53.    As a result, S.H. suffered the injuries and incurred the damages

as set forth in paragraph 31 above.

Count VI' Vicarious Ldabilitv

      54.    Plaintiff restates and realleges the above allegations as if

hereinafter set forth in full and further states and alleges as follows.




                                       11
 CASE 0:18-cv-03263-WMW-BRT
 M                              Doc. 5-2 TWg->IH8-VbeE0-vo-aA;0
              cI\M\eO b0lR r ;r^9:n;JD0a  Filed 12/19/18 Page 23 of 27




       ii ey^ rtrrof.)B§sl;B          erlr             ha£ ^eAr-iaoi                    .(?A-

        .fjvyciid!     B0-go].U l)/i.B         iDilrad hnp. Ify/t ni /[j'(bi :)0b •ioij ^inio'^ar!

      o:i vA/ih ^ b£ii\i(fJ5>d.h^>''[ "b; /lab ofLi bxry ;^nii!oA) o+n;x;bxib}3Al       .Ob

'isaOfio jnoxnoiyioijxv v;bI r^. bh g-B:^dB;hi^o7 iT'^doR -2£ilniB:fO'x ai            o'd:^no';;i'^-y

                                                      . j[f f£iihd'd'lo vjrD 8.ii vd boyplqiris

    bbioda 'lo vyydoi Alu^Jh-ri'to y;tjO srli biivj ani[l.oO BiriBbnoi^n                .10

      Oj riiflal iB-Ravdq'io iKd-nia £ b^aorr                      x'i8do5IO"£/i.> awon>ld"'Bfi

                               .[oTliis^y briB ;ior]'d3*{f.b Bfd 'idbnu O'i'-yw onw alO olniifdl

    ^ainjuje^ a;               yktx^xioido'c 8;i.£;! ox ixoliki axaahadlob               .S:g

  .yd lasxr0'i.BqsG ooiloG lliyy^dhyu ^;>ri;i dxrv/ dviloslab b "'fi 'gi ydaloxxO^ j-iedc;?!

             oXxti no.kB>.;ijaoviif 'ioqo'tq i> lorybaoo ol             .a^yiidl oorGo ;^xiOfnB

     gnijSiBXi'iaib ,alD             Hxi// ariod'yiiiiolfji brxB Bfiidennilxdcy 8'>i(edai0B:)V

                  .rcoilOB- std xrioasoi !i;dlG'xo ,].r;9daj8qt?V sairr^-iBBSOT                 mjcV

BGi^EiJiisb eda                hxt.B BOLnqoi eyb boubBf-ra 1 Lb              b b/:.      .BO

                                                      .3vodo IB dqBy^ii:iiyq .rxi rG'ioi aoe a£



        di 68 anoi.lB'geO'.s gvoOe oni BsgvjflBG'f baii eokbaGx fAfxninik                 J-o

          .ftwolloi g;,. aoBsbo Lgb s-^jbJs -.ocLiTui baE llol ai lUibx log gBixEfiigiod




                                                t r
       CASE0:15-cv-03667-RHK-BRT
      CASE  0:18-cv-03263-WMW-BRTDocument
                                   Doc. 5-21 Filed
                                              Filed12/19/18
                                                    09/14/15 Page
                                                              Page24
                                                                   12ofof27
                                                                          14




       55.    Defendant City of Faribault, as an employer, is vicariously liable

 for the state law torts ofits employees, defendants Vogelsberg and Collins as

 described above.

       56.    As a result ofthese torts, committed by employees ofthe City of

 Faribault while they were acting within the course and scope of their duties

 with the Faribault Police Department, plaintiff sustained injuries and

incurred damages as set forth in paragraph 31 above.

                           VII.PRAYER FOR RELIEF

      WHEREFORE,Plaintiff S.H. respectfully prays that this Court grant

her relief as follows-

      1.     Awarding judgment in favor of Plaintiff S.H. against Defendants,

and each ofthem jointly and severally, in an amount greater than Fifty

Thousand ($50,000.00) Dollars in compensatory damages.

      2.     Awarding judgment in favor of S.H against Defendant Vogelsberg

in an amoimt greater than Fifty Thousand ($50,000.00) Dollars as and for

punitive damages pursuant to 42 U.S.C. § 1983.

      3.     Awarding plaintiff reasonable attorney's fees pursuant to 42

U.S.C. § 1988.

     4.      Awarding plaintiff her costs and disbursements incurred herein.

     5.      For such other and further rehef as to the Court is just and

equitable.


                                       12
     CASE
   (ij. !0 SI0:18-cv-03263-WMW-BRT
                     2I\ivi\oo       Doc.
                                r vnorni   5-2 TGa->'l-iG-Te0S0--v:v
                                         iOoG   Filed 12/19/18 Page    25
                                                                     cIiO        of 27




eidBil visiJohBoiv hi /Bjvolqia') d;;;                 "io      j£U:;ba?^it«G.    .go

Bf> aaHioD ba^ ^jLsda[3^oV aKiBbnAleh ^aeex^ilqiixa an 'io aj-iul v'.fei otBas oxl.;; '.ibl

                                                                        .8V0((b lv-)clr.(0^:;b


 Io ^{jfO ovfj'iO aeeqoiqfao vd bojjrmmoo ,a:iooa saoitjjo jlfJBO'f e             .do

 -^obhib liodl lo eqo'ja b<{.B yacEOo sxii                   o'lov/ vad^ elifiv^ IffrBdnKd

        biiii aehixiai byalBJoiiaBdaifilq          jjiBqaG eo.iioG jiiji-di'iAI oril d;tiv/

                            .evoda IC ifqE-x^E'i^^q nr fi:hdi jsa an ae^amBb ba^i oioai



                 Bfd.j jBifj avB'rq vlibiJoaqaa'i .H..B"jliIjr;fdH AiHO'idEGHA/

                                                                    ^avYoIiol aHlaboa 'iod


.olaBbxidisCI           .H.G "ilibijElG lo lovAl ni ■Mj.orri'^h;ii;fqAibiiiwA        .1

       '/:fti'd a.Bi{3 'ja:mQrg .jra/oraB ;i.s ni ,\:ilK';9V8a bnc vHnrot inoHi lo dono baE

                                   v-fc..].6aas(fn;oo ai o'iBuoO (OO.OOOi)dd' baBoaoxfl'

^gianaiagoV j-fxx^bxr^Aad lanAi^a H.A to oc/ A' ra ifroxo^bxxi, iaidh fxi'aA         .b

    idi bao OB fj'fxdiod (OO.bOO.Od^) bawouodT vfbd riGficX t9Jb&o;§ linuomis rin at

                                    .KBBI § d).8.1 Sb o'j              ao^/aneb oviimijq

      Sb of :iaBiJa'wq aeei a              oidjatofeosi "fidn/Rlq ^nib'ixodA         .b

                                                                            Aee^g.o.a.n

  .fuo'iort boxix/Oiti B:qiOiao3 oidai-h bcLO      'fodHdaixsiq gnilyinwA            .h

        bf£o ^aul ai. tiuoD ad.i v.;i ao "toiloo ■orLrsu} brm *iod:k> shua oud       .1

                                                                                   .okfo;iupO
CASE0:15-cv-03667-RHK-BRT
CASE 0:18-cv-03263-WMW-BRTDocument
                            Doc. 5-2 1 Filed
                                        Filed12/19/18
                                              09/14/15 Page
                                                        Page26
                                                             13ofof27
                                                                    14




                         GOETZ & ECKLAND P.A.




                         FMDERICI^GOETZ m^425)
                         Biuiks Building
                         115 First Avenue N.E., Suite 425
                        Minneapolis, MN 55413
                        (612)874-1552

                        ATTORNEY FOR PLAINTIFF




                               13
      CASE0:15-cv-03667-RHK-BRT
     CASE  0:18-cv-03263-WMW-BRTDocument
                                  Doc. 5-21 Filed
                                             Filed12/19/18
                                                   09/14/15 Page
                                                             Page27
                                                                  14ofof27
                                                                         14




                           ACKNOWLEDGMENT

     The undersigned hereby acknowledges that costs, disbursements, and

reasonable attorney and witness fees may be awarded to the Defendants.



                     V,
     FRElziERICK J. G(3k
    AttOTney Registration No. 185425
    Banks Building
    615 First Avenue N.E., Suite 425
    Minneapolis, MN 55413
    (612)874-1552

     ATTORNEY FOR PLAINTIFF




                                    14
